Citation Nr: 0203728	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1965 
to April 1967.  The veteran served as a light weapon 
infantryman in the demilitarized zone in the Republic of 
Korea from March 1966 to April 1967.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is not medically diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  The evidence of record does not corroborate or 
substantiate the in-service stressors alleged by the veteran.

5.  The medical evidence does not establish a link between 
the veteran's current symptoms and his claimed in-service 
stressors.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001); 67 Fed. Reg. 10,330 (2002) 
(to be codified at 38 C.F.R. § 3.304(f)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. However, in this case, even though the 
RO did not have the benefit of the explicit provisions of 
VCAA, VA's duties with respect to the veteran's claim have 
been fulfilled.

The law essentially provides that VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was advised and notified of the evidence necessary to 
establish his eligibility for service connection for PTSD by 
letter in May 2001.  The veteran was also provided with the 
pertinent laws, regulations, and rating schedule provisions 
in the October 2001 Statement of the Case (SOC).  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's service-connection claim for 
PTSD have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the veteran.  Specifically, the 
RO sought and obtained the veteran's service medical records, 
requested stressor clarification from the veteran by letter 
in December 1998 and asked for more specific detail during 
the April 2000 RO hearing, sent record request letters to 
private physicians identified by the veteran in March 1999, 
and scheduled the veteran for a VA PTSD examination in July 
1999.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, that all evidence that 
has been sufficiently identified by the veteran has been 
obtained by the RO, and that the duty to assist the veteran 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

II.  Service Connection for PTSD

The veteran contends that he has PTSD, from his military 
service while stationed in Korea during the Vietnam Era, for 
which he is entitled service connection.  After a complete 
and thorough review of the record, the Board finds that the 
evidence does not support his contention and that his claim 
must therefore fail.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD  requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  67 Fed. Reg. 10,330 (2002) (to be 
codified at 38 C.F.R. § 3.304(f)).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  67 Fed. Reg. 
10,330 (2002) (to be codified at 38 C.F.R. § 3.304(f)).

Statement of the Evidence

The evidence shows, in a letter from Robert L. Goldstein, 
M.D., dated in April 1995, that the veteran had been a 
patient of Dr. Goldstein since 1989.  The April 1995 letter 
also indicates findings that, among other things, included a 
finding of chronic depression.  In February 1997, a VA mental 
disorder examination report indicates, "This veteran's 
symptoms clearly satisfy the criteria for a diagnosis of 
major depression and panic disorder with agoraphobia."  In 
February 1997, the RO granted the veteran a pension for his 
non-service-connected disabilities, which included a 50 
percent non-service-connected disability rating for major 
depression.

In August 1998, the veteran filed a service-connection claim 
for PTSD.  He reported in January 1999 that he received 
Social Security Disability for manic depression and that he 
had been seeing a Dr. Yacona, two times a week for at least 
19 months, for manic depression and nightmares.

A letter from Anthony F. Yacona, M.D., dated in August 1998, 
states that while in the military stationed in Korea, the 
veteran was "psychologically traumatized in such a fashion 
that it has now produced a distinct post-traumatic stress 
disorder with specific symptoms tied to his experience within 
the military."  The August 1998 letter also states that the 
veteran's PTSD contributes in a "significant fashion" to 
his depressive disorder.  Dr. Yacona's August 1998 letter, 
based upon the veteran's claims, states that veteran was, 
"...subjected to having his close friends and other personnel 
within the military, (sic) killed in the de-militarized (sic) 
zone."  Dr. Yacona does not indicate he has relied on 
anything other than the veteran's own subjective history upon 
which to add the PTSD diagnosis after having treated the 
veteran for awhile pursuant to a severe depression diagnosis.

The RO sent a letter to the veteran in December 1998 
requesting more specific information and descriptions of when 
and where the veteran's alleged stressful incidents occurred, 
to facilitate the processing of his claim.  The letter 
specifically stated that as a requirement for his claim:

When providing names, dates, and units of 
assignment you MUST be specific.  Without 
specific details, we will not be able to 
verify the stressful incident(s) through 
your service department.  (Emphasis in 
original.)

In response, the veteran submitted the following information 
in January 1999: he had served in the Army in Korea; his 
special duty assignment was in a "unit waiting for STANDBY 
to Viet-Nam-Contracted MALARIA, V.D. + PTSD;" he did not 
receive any medals, decorations, or commendations; he was not 
wounded as a result of enemy action; and, he was not a 
prisoner of war.  In response to how his nervous condition 
affects his daily activities, the veteran responded, "I am 
on Social Security Disability for Manic Depression, cannot 
work anymore, rarely leave the house-Constant Nightmares From 
the Army.  I sleep up to 14 hrs a day."  His January 1999 
response also stated that he has received treatment for 
severe depression from Dr. Goldstein in New York and 
treatment for depression and nightmares from Dr. Yacona in 
Florida.  He noted that he had been seeing Dr. Yacona, a 
psychiatrist, two times a week for the past 19 months.

In March 1999, additional evidence, in the form of a letter 
from Marie Varisco was submitted to further the veteran's 
PTSD claim.  She reports cohabitation with the veteran for 
the last 13 years.  She reported details from the veteran's 
history, including having nightmares since 1991 of his time 
in the Army.

Also in March 1999, the RO sent letters to both Dr. Goldstein 
and Dr. Yacona requesting the psychiatrists furnish a report 
of findings and diagnoses of their respective treatment of 
the veteran.  The letters indicate that the veteran had 
consented to the release of information concerning medical 
treatment, and that while they were not required to respond, 
their cooperation was needed to make a determination as to 
the veteran's entitlement to disability.  A pre-addressed 
envelope requiring no postage was provided for the 
psychiatrists' convenience.  The evidence reveals that 
neither psychiatrist furnished the RO with a report of their 
finding and diagnoses in response to the RO's March 1999 
requests.
 
In July 1999, the evidence reveals the veteran was afforded a 
VA examination for PTSD.  The July 1999 VA examination report 
does not reveal a PTSD diagnosis.  Instead, the VA physician 
states in the examination report:

The veteran at this time does not meet 
criteria for a diagnosis of post-
traumatic stress disorder.  However, he 
continues to present with symptoms that 
meet criteria for major depression and 
panic disorder.

The July 1999 VA examination report clearly indicates that 
the VA physician reviewed the veteran's claims file, which 
includes his service medical and personnel records, prior to 
the evaluation.  The examination report indicates that the 
veteran's current symptoms of anxiety, poor sleep, 
nightmares, panic attacks, and feeling nervous around people 
met the criteria for major depression and a panic disorder, 
not the criteria for PTSD.  The examination report also 
states that the veteran "d[id] not present with or recall a 
major traumatic event while serving in the Army and being 
stationed most of the time in Korea."
In his October 1999 letter in support of the veteran's claim, 
Dr. Yacona again states that the veteran manifests symptoms 
of PTSD "that are directly due to the time period and the 
experiences he was connected to while stationed in Korea."  
Dr. Yacona's October 1999 letter also states that the veteran 
was, "...privy to the fact that several of his military 
partners were killed on guard duty..." in addition to his, 
"...awareness that people were being killed simultaneously 
while stationed in Viet Nam and that he was under the 
impression that he was going to be transferred to Viet 
Nam...."

In April 2000, a hearing was held at the RO before a decision 
review officer (DRO). The transcript reveals the veteran 
alleged the following in-service stressors: 1) being on 
standby to be sent to Vietnam while stationed in Korea; 2) 
witnessing a fellow GI lose half of his face from the back-
blast of a Howitzer during a training exercise; 3) serving on 
patrols on the 38th Parallel in the demilitarized zone, which 
included night patrols and staying in bunkers; 4) hearing of 
either four or six United States soldiers who were killed on 
the 38th Parallel after falling asleep while on patrol; 5) 
seeing old helmets and rifle butts decaying in the 
demilitarized zone that were left from the Korean War; 6) 
hearing, when still at Fort Ord, that his bunkmate from Fort 
Ord, California, was killed within two to three weeks after 
being shipped to Vietnam; and 7) hearing propaganda speakers 
from North Korea.

The hearing transcript also reveals that the veteran was 
asked about life threatening or stressful events.  In 
response to the alleged stressor of hearing about soldiers 
getting killed while on patrol, the veteran responded that he 
had not known them personally, but had only known of them.  
In relation to his alleged stressor concerning his bunkmate 
from Fort Ord, the veteran thought he was from Las Vegas or 
somewhere in California, and that his last name "might have 
been" Hanf.  The veteran could not remember the name of the 
soldier who suffered face wounds from a Howitzer back-blast.  
In response to a request for more specific details regarding 
this alleged stressor, the only identifying information the 
veteran could provide was that he did not remember his name 
but that he thought is was a common Spanish name like 
Gonzalez.  The veteran could not state with any specificity 
when any of his alleged stressors occurred, just that the 
alleged stressors occurred while he was either at Fort Ord or 
while stationed in Korea.

Legal Analysis

To establish service connection for PTSD, the veteran must 
first establish diagnosis of PTSD by medical evidence.  67 
Fed. Reg. 10,330 (2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).  The evidence above illustrates that Dr. Yacona, 
after seeing the veteran for depression, added a PTSD 
diagnosis.  In comparison, the July 1999 VA examination 
report states that the veteran does not meet the criteria for 
PTSD, but instead continues to meet the criteria for major 
depression.  The Board is thus confronted with two distinct 
diagnoses.  As such, the Board must analyze the veteran's 
credibility and the probative value of each medical opinion.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991), Wilson 
v. Derwinski, 2 Vet. App. 16, 19-20 (1991).

In determining whether documents submitted by a veteran are 
satisfactory evidence, the internal consistency, facial 
plausibility, and consistency of other evidence submitted on 
behalf of the veteran may be considered.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  The evidence shows the veteran 
claimed, in his December 2001 substantive appeal, that the 
first VA psychiatrist he saw said he suffered from PTSD and 
as such he could not understand why the second VA 
psychiatrist he saw said he did not.  In actual fact, the 
report of his first VA mental examination in February 1997 
does not indicate a diagnosis of PTSD, but instead states 
that his symptoms clearly satisfied the criteria for a 
diagnosis of major depression and panic disorder with 
agoraphobia for which the veteran was subsequently awarded a 
pension.

Additionally, the probative value of a medical opinion may be 
reduced where the stressors claimed by the veteran do not 
match the stressors reported to the examiners.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In this case, the 
evidence reveals that Dr. Yacona submitted a letter, 
concurrent with the veteran's initial PTSD claim, which 
reports of an alleged stressor which consisted of the 
veteran's "close friends" being killed to support the added 
PTSD diagnosis.  The "close friends" subsequently became 
"military partners" in Dr. Yacona's next letter submitted 
on behalf of the veteran.  In actual fact, the evidence of 
the April 2000 RO hearing reveals the veteran did not 
personally know the soldiers who were killed, he only knew of 
them.  

In contrast, the VA psychiatrist's July 1999 examination 
report, which stated the veteran did not meet the criteria 
for PTSD, was based on a review of the veteran's complete 
claims file, including his service medical and personnel 
records.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
The VA psychiatrist's 1999 finding is consistent with the 
veteran's reported history of major depression, the 1997 VA 
examination report, and the alleged stressors related by the 
veteran in the April 2000 RO hearing.  As such, when 
analyzing the probative value of each medical opinion, the 
Board finds that more probative value must be given to the 
1999 VA diagnosis of major depression, not PTSD, as it is 
consistent with the record of evidence as a whole and not 
based solely on the veteran's lay statements.  Thus, the 
Board finds that the medical evidence does confirm a 
diagnosis of PTSD.

Second, the veteran must establish that the claimed in-
service stressor actually occurred through credible 
supporting evidence.  67 Fed. Reg. 10,330 (2002) (to be 
codified at 38 C.F.R. § 3.304(f)).  As stated above, the 
veteran alleges the following in-service stressors: 1) being 
on standby to be sent to Vietnam while stationed in Korea; 2) 
witnessing a fellow GI lose half of his face from the back-
blast of a Howitzer during a training exercise; 3) serving on 
patrols on the 38th Parallel in the demilitarized zone, which 
included night patrols and staying in bunkers; 4) hearing of 
either four or six United States soldiers who were killed on 
the 38th Parallel after falling asleep while on patrol; 5) 
seeing old helmets and rifle butts decaying in the 
demilitarized zone that were left from the Korean War; 6) 
hearing, when still at Fort Ord, that his bunkmate from Fort 
Ord, California, was killed within two to three weeks after 
being shipped to Vietnam; and 7) hearing propaganda speakers 
from North Korea.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
occurrence of the claim in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship of the veteran's 
service.   67 Fed. Reg. 10,330 (2002) (to be codified at 
38 C.F.R. § 3.304(f)).  The evidence reveals that the veteran 
does not allege that his stressors relate to combat with the 
enemy.  The ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that the veteran has taken 
part in a fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 
6256-6258 (2000).  The veteran alleges stressors that relate 
to hearing stories or incidents of others engaged in combat 
and of witnessing an event that occurred during a training 
exercise, none of which are stressors alleging the veteran 
engaged in combat.  He also alleges stressors related to 
seeing relics from the Korean War and hearing propaganda 
speakers, neither of which is related to combat.  Therefore, 
the Board finds that the veteran's alleged stressors did not 
occur while he was engaged in combat with the enemy.

Once it has been determined that a veteran was not engaged in 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stress.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony as to the occurrence of the claimed stressor.  Id; 
see also Doran v. Brown, 6 Vet. App. 283, 290 (1994); West v. 
Brown, 7 Vet. App. 70, 76 (1994); VA ADJUDICATION PROCEDIRE 
MANUAL, M21-1, Part VI, 11.38.b(3) (Change 65, October 28, 
1998).  The absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  Doran v. Brown, 6 Vet. 
App. 283, 290-291 (1994).  In the instant case, the veteran's 
service records corroborate only two facts.  His service 
records indicate that he was stationed in Fort Ord, 
California, from October 1965 to March 1966 and that he was 
stationed in Korea from March 1966 to April 1967.  His 
service medical records are void of any medical treatment 
related to any of the stressors alleged by the veteran.  As 
such, the Board must look for other corroborative evidence to 
substantiate the veteran's alleged stressors.

The evidence reveals that during the April 2000 hearing,  the 
DRO attempted to elicit more detailed information regarding 
the veteran's alleged stressors.  The hearing transcript 
reveals that the veteran was asked about life threatening or 
stressful events. As stated above, in regard to the alleged 
stressor of hearing about soldiers getting killed while on 
patrol, the veteran responded that he had not known them 
personally, but had only known of them.  In relation to his 
alleged stressor concerning his bunkmate from Fort Ord, the 
veteran thought he was from Las Vegas or somewhere in 
California, and that his last name "might have been" Hanf.  
The veteran could not remember the name of the soldier who 
suffered face wounds from a Howitzer back-blast.  In response 
to a request for more specific details regarding this alleged 
stressor, the only identifying information the veteran could 
provide was that he did not remember his name but that he 
though is was a common Spanish name like Gonzalez.  The 
veteran could not state with any specificity when any of his 
alleged stressors occurred, just that alleged stressors 
occurred while he was either at Fort Ord or while stationed 
in Korea.

Based on the above evidence, the Board finds that no 
corroborative evidence substantiates or verifies the 
stressors alleged by the veteran.  Additionally, the Board 
finds that VA can not provide further assistance in verifying 
the veteran's alleged stressors due to vagueness.  The 
veteran did not provide VA with enough specific information 
or details upon which to base another search.  Therefore, the 
Board finds that no credible evidence supports that the 
claimed in-service stressors occurred.

Third, the veteran must establish by medical evidence a link 
between current symptoms and an in-service stressor.  67 Fed. 
Reg. 10,330 (2002) (to be codified at 38 C.F.R. § 3.304(f)).  
As stated above, the more probative medical opinion, from the 
July 1999 VA examination report, indicates the veteran does 
not have PTSD.  The examination report indicates that the 
veteran's current symptoms of anxiety, poor sleep, 
nightmares, panic attacks, and feeling nervous around people 
met the criteria for major depression and a panic disorder, 
not the criteria for PTSD.  The examination report also 
states that the veteran "d[id] not present with or recall a 
major traumatic event while serving in the Army and being 
stationed most of the time in Korea."  As such, the 1999 VA 
examination report does not establish a causal nexus between 
the veteran's current symptomatology and his claimed in-
service stressors.
In his August 1998 letter, Dr. Yacona states that the veteran 
had PTSD with specific symptoms "tied to his experiences 
within the military."  In his October 1999 letter in support 
of the veteran's claim, Dr. Yacona again states that the 
veteran manifests symptoms of PTSD "that are directly due to 
the time period and the experiences he was connected to while 
stationed in Korea."  But as stated above, Dr. Yacona's 
medical opinion that the veteran suffers from PTSD is of less 
probative value than the VA physician's medical opinion that 
he does not.  Additionally, the probative value of a medical 
opinion may be reduced where the stressors claimed by the 
veteran do not match the stressors reported to the examiner.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that 
the veteran claimed exposure to two mortar attacks, but told 
the examiner he had been exposed to "numerous" mortar 
attacks). 

The claimed stressors that Dr. Yacona reports, or "close 
friends" being killed, which subsequently became "military 
partners" who were killed, does not match the stressors the 
veteran reported to VA.  As stated above, the evidence shows 
that when directly asked about these alleged stressors during 
the April 2000 hearing, the veteran did not know the names of 
the injured or dead soldiers whose injuries or deaths he was 
alleging as a stressor.  In fact, the veteran stated that he 
did not know the soldiers killed while on patrol duty, he 
only knew of them.  The veteran also could not identify the 
soldier who was injured during training exercises, merely 
stating that the injured soldier's last name was a common 
Spanish name. As such, like the medical opinion in Swann 
which was based on the veteran reporting to have been 
subjected to "numerous" mortar attacks as compared to just 
two, Dr. Yacona's medical opinion, based on "close friends" 
or "military partners" as opposed to the veteran not 
knowing the injured or dead soldiers, is of less probative 
value vis-à-vis establishing a link between the veteran's 
current symptoms and his claimed in-service stressors than 
the VA physician's medical opinion that no causal nexus 
exists.  Therefore, the Board finds that the evidence does 
not establish a link between the veteran's current symptoms 
and his claimed in-service stressors.

Conclusion

In sum, the evidence does not establish that the veteran has 
a probative medical diagnosis of PTSD, that credible evidence 
supports that the claimed in-service stressors actually 
occurred, or that the medical evidence establishes a link 
between his current symptoms and his claimed in-service 
stressors. Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection for PTSD.  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2001). 


ORDER

Service connection for PTSD is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

